--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2 Form of Option (Incentive)
 

CHEMBIO DIAGNOSTIC SYSTEMS, INC.
STOCK OPTION AGREEMENT
(Incentive Option)


THIS STOCK OPTION AGREEMENT (the “Agreement”) is made and entered into as of the
___ day of __________ 1999 by and between Chembio Diagnostic Systems, Inc., a
Delaware corporation (the “Company”), and _______________ (the “Optionee”).
 


WITNESSETH:


WHEREAS, the Optionee has received an incentive stock option to purchase shares
of the Company’s Common Stock pursuant to the Company’s 1999 Stock Option Plan
(the “Plan”) in order to provide the Optionee with an opportunity for investment
in the Company and additional incentive to pursue the success of the Company,
and this option is to be for the number of shares, at the price per share and on
the terms set forth in this Agreement;
 


WHEREAS, the Company intends that the stock option granted pursuant to this
Agreement qualify as an incentive stock option pursuant to Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”); and


WHEREAS, the Optionee desires to receive an option on the terms and conditions
set forth in this Agreement.


NOW, THEREFORE, the parties agree as follows:


1. Grant Of Option. The Company hereby grants to the Optionee, as a matter of
separate agreement and not in lieu of salary or any other compensation for
services, the right and option (the “Option”) to purchase all or any part of an
aggregate of __________ shares of the authorized and unissued $.001 par value
common stock of the Company (the “Option Shares”) pursuant to the terms and
conditions set forth in this Agreement.


2. Option Price. At any time when shares are to be purchased pursuant to the
Option, the purchase price for each Option Share shall be $_________ (the
“Option Price”).


3. Exercise Period.


(a) No portion of the Option may be exercised on or before the third anniversary
of the date of this Agreement (the “Trigger Date”). After the Trigger Date, the
Option shall be exercisable only as follows: (i) 25 percent of the Option shall
become and remain exercisable at such time that the Fair Market Value, as
determined in accordance with the Plan, of all outstanding shares of Common
Stock of the Company (the “Stock Valuation”) first equals or exceeds $5 million;
(ii) an additional 35 percent of the Option shall become and remain exercisable
at such time that the Stock Valuation first equals or exceeds $10 million; and
(iii) the remaining 40 percent of the Option shall become and remain exercisable
at such time that the Stock Valuation first equals or exceeds $12.5 million.


(b) The period for exercise of the Option shall terminate at 5:00 p.m., Denver,
Colorado time on __________, 200__, unless terminated earlier as provided in
this Agreement, which date is the seventh anniversary of the date of this
Agreement.


 
 

--------------------------------------------------------------------------------

 
4. Exercise Of Option.


(a) The Option may be exercised in whole or in part by delivering to the
Treasurer of the Company (i) a Notice And Agreement Of Exercise Of Option,
substantially in the form attached hereto as Exhibit A, specifying the number of
Option Shares with respect to which the Option is exercised, and (ii) full
payment of the Option Price for such shares. Payment in cash shall be made by
certified check or cleared funds. The Option may not be exercised in part unless
the purchase price for the Option Shares purchased is at least $1,000 or unless
the entire remaining portion of the Option is being exercised.


(b) Promptly upon receipt of the Notice And Agreement Of Exercise Of Option
together with the full payment of the Option Price, the Company shall deliver to
the Optionee a properly executed certificate or certificates representing the
Option Shares being purchased.


(c) During the lifetime of the Optionee, the Option shall be exercisable only by
the Optionee; provided, however, that in the event of the legal disability of an
Optionee, the guardian or personal representative of the Optionee may exercise
the Option if such guardian or personal representative obtains a ruling from the
Internal Revenue Service or an opinion of counsel to the effect that neither the
grant nor the exercise of such power is violative of Section 422(b)(5), or its
successor provision, of the Internal Revenue Code of 1986, as amended (the
“Code”). Any opinion of counsel must be acceptable to the Option Committee both
with respect to the counsel rendering the opinion and with respect to the form
of opinion.


(d) If for any reason other than the termination of Optionee’s employment by the
Company for cause or other than the termination of Optionee’s employment by
Optionee’s resignation or other voluntary act, the Optionee ceases to be
employed by the Company, any Option held by the Optionee at the time the
Optionee’s employment ceases may be exercised within three months after the date
his employment ceases, but only to the extent that (i) the Option was
exercisable according to its terms on the date of termination of the Optionee’s
employment, and (ii) the period for exercise of the Option, as defined in
Section 3 of this Agreement, has not terminated as of the date of exercise. Upon
termination of the period ending three months after cessation of the Optionee’s
employment for any reason other than for cause and other than by Optionee’s
voluntary act, any unexercised portion of an Option shall expire. If the
Optionee ceases to be employed by the Company because of termination by the
Optionee by resignation or other voluntary act, any Option held by the Optionee
at the time the Optionee’s employment ceases shall terminate immediately upon
the cessation of employment and all rights to purchase shares pursuant to the
Option shall terminate immediately. If the Optionee’s employment by the Company
is terminated by the Company for cause, any Option held by the Optionee at the
time Optionee’s employment is terminated shall expire upon delivery to the
Optionee of notice of termination, which may be oral or in writing, and all
rights to purchase shares pursuant to the Option shall terminate immediately. As
used in this Section 4(d), termination “for cause” means a discharge on account
of dishonesty, disloyalty or insubordination on the part of the Optionee as
determined by the Board Of Directors of the Corporation or a Committee of the
Board Of Directors.


 
 

--------------------------------------------------------------------------------

 
5. Withholding Taxes. The Company may take such steps as it deems necessary or
appropriate for the withholding of any taxes which the Company is required by
any law or regulation or any governmental authority, whether federal, state or
local, domestic or foreign, to withhold in connection with the Option including,
but not limited to, the withholding of all or any portion of any payment owed by
the Company to the Optionee or the withholding of issuance of Option Shares to
be issued upon the exercise of the Option.


6. Securities Laws Requirements. The issuance of the Option has not been
registered under the 1933 Act, in reliance upon an exemption from registration.
In addition, no Option Shares shall be issued unless and until, in the opinion
of the Company, there has been full compliance with any applicable registration
requirements of the 1933 Act, any applicable listing requirements of any
securities exchange on which stock of the same class has been listed, and any
other requirements of law or any regulatory bodies having jurisdiction over such
issuance and delivery. Optionee hereby acknowledges, represents, warrants and
agrees as follows, and, pursuant to the terms of the Notice And Agreement Of
Exercise Of Option (Exhibit A) that shall be delivered to the Company upon each
exercise of the Option, Optionee shall acknowledge, represent, warrant and agree
as follows:


(a) Optionee is acquiring the Option and the Option Shares for investment
purposes only and the Option and the Option Shares that Optionee is acquiring
will be held by Optionee without sale, transfer or other disposition for an
indefinite period unless the transfer of those securities is subsequently
registered under the federal securities laws or unless exemptions from
registration are available;


(b) Optionee’s overall commitment to investments that are not readily marketable
is not disproportionate to Optionee’s net worth and Optionee’s investment in the
Option and the Option Shares will not cause such overall commitments to become
excessive;


(c) Optionee’s financial condition is such that Optionee is under no present or
contemplated future need to dispose of any portion of the Option or the Option
Shares to satisfy any existing or contemplated undertaking, need or
indebtedness;


(d) Optionee has sufficient knowledge and experience in business and financial
matters to evaluate, and Optionee has evaluated, the merits and risks of an
investment in the Option and the Option Shares;


(e) The address set forth in this Agreement is Optionee’s true and correct
residence, and Optionee has no present intention of becoming a resident of any
other state or jurisdiction;


(f) Optionee confirms that all documents, records and books pertaining to an
investment in the Option and the Option Shares have been made available or
delivered to Optionee and Optionee has had the opportunity to discuss the
acquisition of the Option and the Option Shares with the Company. Optionee also
confirms that Optionee has obtained or been given access to all information
concerning the Company that Optionee has reasonably requested;


 
 

--------------------------------------------------------------------------------

 
(g) Optionee has had the opportunity to ask questions of, and receive the
answers from, the Company concerning the terms of the investment in the Option
and the Option Shares and to receive additional information necessary to verify
the accuracy of the information delivered to Optionee, to the extent that the
Company possesses such information or can acquire it without unreasonable effort
or expense;


(h) Optionee understands that the Option has not been, and the Option Shares
issuable upon exercise of the Options will not be, registered under the 1933 Act
or any state securities laws in reliance on an exemption for private offerings,
and no federal or state agency has made any finding or determination as to the
fairness of this investment or any recommendation or endorsement of the issuance
of the Option or the Option Shares;


(i) The Option and the Option Shares that Optionee is acquiring will be solely
for Optionee’s own account, for investment, and are not being purchased with a
view to or for the resale, distribution, subdivision or fractionalization
thereof. Optionee has no agreement or arrangement for any such resale,
distribution, subdivision or fractionalization thereof; and
 
(j) Optionee acknowledges and is aware of the following:


(i) The Company has a history of losses. The Option and the Option Shares
constitute a speculative investment and involve a high degree of risk of loss by
Optionee of Optionee’s total investment in the Option and the Option Shares.


(ii) There are substantial restrictions on the transferability of the Option and
the Option Shares. The Option is not transferable except as provided in Section
7 below. The Option Shares cannot be transferred, pledged, hypothecated, sold or
otherwise disposed of unless they are registered under the 1933 Act or an
exemption from such registration is available and established to the
satisfaction of the Company; investors in the Company have no rights to require
that the Option Shares be registered; there is no right of presentment of the
Option Shares and there is no obligation by the Company to repurchase any of the
Option Shares; and, accordingly, Optionee may have to hold the Option Shares
indefinitely and it may not be possible for Optionee to liquidate Optionee’s
investment in the Company;


(iii) Each certificate issued representing the Option Shares shall be imprinted
with a legend that sets forth a description of the restrictions on
transferability of those securities, which legend will read substantially as
follows:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED OR
QUALIFIED UNDER FEDERAL OR STATE SECURITIES LAWS. THESE SECURITIES MAY NOT BE
OFFERED FOR SALE, SOLD, PLEDGED, OR OTHERWISE DISPOSED OF UNLESS SO REGISTERED
OR QUALIFIED OR UNLESS AN EXEMPTION EXISTS, THE AVAILABILITY OF WHICH IS TO BE
ESTABLISHED BY AN OPINION OF COUNSEL (WHICH OPINION AND COUNSEL SHALL BOTH BE
REASONABLY SATISFACTORY TO THE COMPANY).”


 
 

--------------------------------------------------------------------------------

 
The restrictions described above, or notice thereof may be placed on the
certificates representing the Option Shares purchased pursuant to the Option,
and the Company may refuse to issue the certificates or to transfer the shares
on its books unless it is satisfied that no violation of such restrictions will
occur.


7. Transferability Of Option. The Option shall not be transferable except by
will or the laws of descent and distribu-tion, and any attempt to do so shall
void the Option.


8. Adjustment By Stock Split, Stock Dividend, Etc. If at any time the Company
increases or decreases the number of its outstanding shares of common stock, or
changes in any way the rights and privileges of such shares, by means of the
payment of a stock dividend or the making of any other distribution on such
shares payable in its common stock, or through a stock split or subdivision of
shares, or a consolidation or combination of shares, or through a
reclassification or recapitalization involving its common stock, the numbers,
rights and privileges of the shares of common stock included in the Option shall
be in-creased, decreased or changed in like manner as if such shares had been
issued and outstanding, fully paid and nonassessable at the time of such
occurrence.


9. Business Combinations; Merger Or Consolidation.


(a) Change Of Control; Exercise Of Options. All Options that previously have not
become exercisable pursuant to this Agreement shall become exercisable
immediately upon the effectuation or other consummation of a Change In Control
(as defined below). At the time of the occurrence of any of the events described
in the previous sentence, the Company shall give written notice to the Optionee
of the occurrence of such event. After receipt of this notice, the Option shall
become exercisable immediately, except that this acceleration would not occur
with respect to all or a portion of the Option for which the acceleration would
result in a violation of Section 16 of the Plan, and the Optionee may exercise
any exercisable Options as to the shares covered thereby at any time prior to
the later to occur of (A) 30 days after the receipt of that notice, and (B) the
consummation of the action described in the foregoing clauses (i), (ii), or
(iii) of this Subparagraph 9(a). Notice pursuant to this Subparagraph 9(a) shall
be given pursuant to the provi-sions of Paragraph 13 of this Agreement.


(b) Definitions. For purposes of this Paragraph 9, a “Change In Control” shall
mean any of the following events:


(i) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)) immediately after which such Person
has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under
the 1934 Act) of thirty percent or more of the combined voting power of the
Company’s then outstanding Voting Securities; provided, however, that in
determining whether a Change in Control has occurred, Voting Securities which
are acquired in a “Non-Control Acquisition” (as hereinafter defined) shall not
constitute an acquisition which would cause a Change in Control. A “Non-Control
Acquisition” shall mean an acquisition by (1) an employee benefit plan (or a
trust forming a part thereof) maintained by (x) the Company or (y) any
corporation or other Person of which a majority of its voting power or its
equity securities or equity interest is owned directly or indirectly by the
Company (a “Subsidiary”), (2) the Company or any Subsidiary, or (3) any Person
in connection with a “Non-Control Transaction.”


 
 

--------------------------------------------------------------------------------

 
(ii) The individuals who, as of the date hereof, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least two-thirds of
the Board; provided, however, that if the election, or nomination for election
by the Company’s stockholders, of any new director was approved by a vote of at
least two-thirds of the then Incumbent Board or two-thirds of the Voting
Securities, such new director shall, for purposes of this Agreement, be
considered as a member of the Incumbent Board; provided, further, however, that
no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
1934 Act) or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board (a “Proxy Contest”) including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; or


(iii) Approval by stockholders of the Company of:


(1) A merger, consolidation or reorganization involving the Company, unless


(A) the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly, immediately
following such merger, consolidation or reorganization, at least sixty percent
of the combined voting power of the outstanding Voting Securities of the
corporation resulting from such merger or consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization, and


(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Corporation or a corporation beneficially owning,
directly or indirectly, a majority of the Voting Securities of the Surviving
Corporation, and


(C) no Person (other than the Company, any Subsidiary, any employee benefit plan
(or any trust forming a part thereof) maintained by the Company, the Surviving
Corporation or any Subsidiary, or any Person who, immediately prior to such
merger, consolidation or reorganization had Beneficial Ownership of thirty
percent or more of the then outstanding Voting Securities) owns, directly or
indirectly, thirty percent or more of the combined voting power of the Surviving
Corporation’s then outstanding voting securities, and
 
 
 

--------------------------------------------------------------------------------

 
(D) a transaction described in clauses (A) through (C) shall herein be referred
to as a “Non-Control Transaction”;


(2) A complete liquidation or dissolution of the Company; or


(3) An agreement for the sale or other disposition of all or substantially all
of the assets of the Company to any Person (other than a transfer to a
Subsidiary).


Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall occur.


(iv) Notwithstanding anything contained in this Agreement to the contrary, if
the Optionee’s employment is terminated prior to a Change in Control and the
Optionee reasonably demonstrates that such termination (i) was at the request of
a third party who has indicated an intention or taken steps reasonably
calculated to effect a Change in Control and who effectuates a Change in Control
(a “Third Party”) or (ii) otherwise occurred in connection with, or in
anticipation of, a Change in Control which actually occurs, then for all
purposes of this Agreement, the date of a Change in Control with respect to the
Optionee shall mean the date immediately prior to the date of such termination
of the Optionee’s employment.


10. Common Stock To Be Received Upon Exercise. Optionee understands that the
Company is under no obligation to register the issuance of the Option Shares,
the resale (by directors and officers) of the Option Shares, or the Option
Shares, under the Securities Act of 1933, as amended (the “1933 Act”), and that
in the absence of any such registration, the Option Shares cannot be sold unless
they are sold pursuant to an exemption from registration under the 1933 Act. The
Company is under no obligation to comply, or to assist the Optionee in
complying, with any exemption from such registration requirement, including
supplying the Optionee with any information necessary to permit routine sales of
the Stock under Rule 144 of the Securities and Exchange Commission. Optionee
also understands that with respect to Rule 144, routine sales of securities made
in reliance upon such Rule can be made only in limited amounts in accordance
with the terms and conditions of the Rule, and that in cases in which the Rule
is inapplicable, compliance with either Regulation A or another disclosure
exemption under the 1933 Act will be required. Thus, the Option Shares will have
to be held indefinitely in the absence of registration under the 1933 Act or an
exemption from registration.


 
 

--------------------------------------------------------------------------------

 
Furthermore, the Optionee fully understands that issuance of the Option Shares
may not be registered under the 1933 Act and that if their issuance is not
registered, they will be issued in reliance upon an exemption which is available
only if Optionee acquires such shares for investment and not with a view to
distribution. Optionee is familiar with the phrase “acquired for investment and
not with a view to distribution” as it relates to the 1933 Act and the special
meaning given to such term in various releases of the Securities And Exchange
Commission.


11. Privilege Of Ownership. Optionee shall not have any of the rights of a
stockholder with respect to the shares covered by the Option except to the
extent that one or more certificates for such shares shall be delivered to him
upon exercise of the Option.


12. Relationship To Employment Or Position. Nothing contained in this Agreement
(i) shall confer upon the Optionee any right with respect to continuance of
Optionee’s employment by, or position or affiliation with, or relationship to,
the Company, or (ii) shall interfere in any way with the right of the Company at
any time to terminate the Optionee’s employment by, position or affiliation
with, or relationship to, the Company.


13. Notices. All notices, requests, demands, directions and other communications
(“Notices”) concerning this Agreement shall be in writing and shall be mailed or
delivered personally or sent by telecopier or facsimile to the applicable party
at the address of such party set forth below in this Section 13. When mailed,
each such Notice shall be sent by first class, certified mail, return receipt
requested, enclosed in a postage prepaid wrapper, and shall be effective on the
fifth business day after it has been deposited in the mail. When delivered
personal-ly, each such Notice shall be effective when delivered to the address
for the respective party set forth in this Section 13, provided that it is
delivered on a business day and further provided that it is delivered prior to
5:00 p.m., local time of the party to whom the notice is being delivered, on
that business day; otherwise, each such Notice shall be effective on the first
business day occurring after the Notice is delivered. When sent by telecopier or
facsimile, each such Notice shall be effective on the day on which it is sent
provided that it is sent on a business day and further provided that it is sent
prior to 5:00 p.m., local time of the party to whom the Notice is being sent, on
that business day; otherwise, each such Notice shall be effective on the first
business day occurring after the Notice is sent. Each such Notice shall be
addressed to the party to be notified as shown below:


(a) if to the Company: Chembio Diagnostic Systems, Inc.
Attn: Treasurer or President
3361 Horseblock Road
Medford, New York 11763
Facsimile No. (516) 924-6033


(b) if to the Optionee:         ________________________
________________________
________________________
Facsimile No.:____________


Either party may change its respective address for purposes of this Section 13
by giving the other party Notice of the new address in the manner set forth
above.


14. General Provisions. This instrument (a) contains the entire agreement
between the parties, (b) may not be amended nor may any rights hereunder be
waived except by an instrument in writing signed by the party sought to be
charged with such amendment or waiver, (c) shall be construed in accordance
with, and governed by the laws of the State of New York, except where conflicts
of law rules require the application of Colorado law, and (d) shall be binding
upon and shall inure to the benefit of the parties and their respective personal
representatives and assigns, except as above set forth. All pronouns contained
herein and any variations thereof shall be deemed to refer to the masculine,
feminine or neuter, singular or plural as the identity of the parties hereto may
require.



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.


CHEMBIO DIAGNOSTIC SYSTEMS, INC.






Date:____________________    By:___________________________


______________________________
Printed Name And Title




OPTIONEE






Date:____________________    ______________________________
[Name]


Address:_______________________
_______________________
_______________________

 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
(To Chembio Diagnostic Systems, Inc
Stock Option Agreement)
 
CHEMBIO DIAGNOSTIC SYSTEMS, INC.
NOTICE AND AGREEMENT OF EXERCISE OF OPTION


I hereby exercise my Chembio Diagnostic Systems, Inc. Stock Option dated as of
__________ ___, 1998 as to ________ shares of the $.001 par value common stock
(the “Option Shares”) of Chembio Diagnostic Systems, Inc. (the “Company”) at a
purchase price of $_______ per share. The total exercise price for these Option
Shares is $________. Enclosed is payment in the form of ___________________.-


Enclosed are the documents and payment specified in Paragraph 4 of my Option
Agreement.


I understand that no Option Shares will be issued unless and until, in the
opinion of the Company, there has been full compli-ance with any applicable
registration requirements of the Securi-ties Act of 1933, as amended, any
applicable listing requirements of any securities exchange on which stock of the
same class is then listed, and any other requirements of law or any regulatory
bodies having jurisdiction over such issuance and delivery. I hereby
acknowledge, represent, warrant and agree, to and with the Company as follows:



 
a.
The Option Shares I am purchasing are being acquired for my own account for
investment purposes only and with no view to their resale or other distribution
of any kind, and no other person (except, if I am married, my spouse) will own
any interest therein. (Note: This provision to be included only if issuance of
Option Shares is not registered at the time of exercise.)




 
b.
I will not sell or dispose of my Option Shares in violation of the Securities
Act of 1933, as amended, or any other applicable federal or state securities
laws.




 
c.
I will report all sales of Option Shares to the Company in writing on a form
prescribed by the Company.




 
d.
I agree that the Company may, without liability for its good faith actions,
place legend restrictions upon my Option Shares and issue “stop transfer”
instructions requiring compliance with applicable securities laws and the terms
of my Option.




 
e.
[For officers only.] If and so long as I am subject to reporting requirements
under Section 16(a) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”), I recognize that any sale by me or my immediate family of the
Company’s $.001 par value common stock may create liability for me under Section
16(b) of the 1934 Act (“Section 16(b)”). Therefore, I have consulted with my
counsel regarding the application of Section 16(b) to this exercise of my
Option.




 
f.
[For officers only.] I will consult with my counsel regarding the application of
Section 16(b) before I can make any sale of the Company’s $.001 par value common
stock, including the Option Shares, and I will furnish the Company with a copy
of each Form 4 filed by me and will timely file all reports that I may be
required to file under the federal securities laws.

 
 
 

--------------------------------------------------------------------------------

 
The number of Option Shares specified above are to be issued in the name or
names set forth below in the left-hand column.



                                
(Print Your Name)    Signature




                                        
(Optionee - Print Name of Spouse  Address
if you wish joint registration)   
                                        
                City, State and Zip Code
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------